Citation Nr: 1712278	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable disability rating prior to May 12, 2009, and in excess of 10 percent thereafter for asthma. 

2. Entitlement to an initial compensable disability rating prior to October 13, 2009, and in excess of 10 percent thereafter for a right shoulder injury with degenerative changes.

3. Entitlement to an initial compensable disability rating prior to October 13, 2009, and in excess of 10 percent thereafter for a left knee injury with degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1996 to March 2001 and from January 2002 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to an increased initial disability rating for a left knee injury with degenerative changes and a right shoulder injury with degenerative changes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the pendency of the claim, the Veteran has had daily inhalational bronchodilator therapy and inhalational anti-inflammatory medications.

2. Due to the pulmonary disability the Veteran has not required at least monthly visits to a physician for exacerbations; the disability has not required courses of systemic (oral or parenteral) corticosteroids; and the disability has not resulted in any episodes of respiratory failure or necessitated the daily use of immuno-suppressive medications.   

CONCLUSION OF LAW

The criteria for entitlement to a rating of 30 percent, but no higher, for asthma have been met throughout the period of the claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to an increased rating for asthma.  Therefore, no further development is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claim.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in January and October 2009 letters, prior to the December 2009 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded VA examinations in March and November 2009, June 2014, October 2016, and February 2017.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased in severity since his most recent examinations.  In addition, the Veteran was afforded the opportunity to present testimony at a hearing before the Board, but declined.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating bronchial asthma are found at 38 C.F.R. § 4.97, Diagnostic Code 6602.  A 10 percent rating will be assigned for bronchial asthma with FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC (forced volume vital capacity) of 71 to 80 percent; or where intermittent inhalational or oral bronchodilator therapy is required. 

A 30 percent rating will be assigned for bronchial asthma if daily inhalational or oral bronchodilator therapy is required; or where inhalational anti-inflammatory medication is required; or with FEV-1 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent.  Id.

Diagnostic Code 6602 also authorizes a 60 percent rating if at least monthly visits to a physician are required for exacerbations; or where intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required; or with FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent. 

The maximum rating of 100 percent is authorized  with FEV-1 less than 40 percent predicted, or FEV-1/FVC less than 40 percent; or where there is more than one attack per week with episodes of respiratory failure; or if daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications is required.  Id.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

By way of background, the Veteran submitted a claim for an increased rating for his service-connected asthma, as well as a claim for service connection for a right shoulder injury and a left knee injury in December 2008.  The RO granted service connection for a right shoulder injury and a left knee injury as non-compensable in a June 2009 rating decision.  The decision also denied an increased rating for the Veteran's non-compensable asthma.  In an October 13, 2009 statement, the Veteran requested an increase for his service-connected asthma, right shoulder injury, and left knee injury.  The RO increased the asthma rating to 10 percent, effective May 12, 2009, the date entitlement arose, in a December 2009 rating decision.  That decision also increased the disability ratings for the right shoulder and left knee injuries to 10 percent, effective October 13, 2009, the date of the Veteran's request for increase.  The Veteran submitted a notice of disagreement in March 2010 and the RO issued an SOC continuing the 10 percent rating for all three disabilities in February 2011.  The Veteran substantially appealed the three claims in February 2011.  The RO issued a supplemental statement of the case in September 2016, after the Veteran submitted new evidence, and continued the 10 percent ratings for the three disabilities.  The three issues were certified to the Board in September 2016. 

The December 2009 rating decision based its rating of the Veteran's asthma on Pulmonary Function Test (PFT) results, which the record reveals were taken in May 2009.  Those results indicate an FEV-1 of 87 percent predicted, and an FEV-1/FVC of 72 percent.  
  
During the March 2009 VA examination, the examiner did not perform a PFT basing his decision on the PFT results from November 2005.  The instructions on the examination report clearly state PFTs must be performed unless they were carried out within six months prior to the examination.  As the November 2005 PFT falls outside of the time period provided, the Board finds the examination report inadequate and declines to use it for rating purposes. 

The Veteran underwent another VA examination in November 2009.  The examiner in that instance did not conduct PFTs but referred to the above-noted May 2012 PFT, thereby remaining within the six-month period allowed.  Similarly, the examiner who conducted the June 2014 VA examination did not conduct PFTs.  However, the examiner noted intermittent use of inhalational bronchodilator therapy and inhalational anti-inflammatory medication.

Clinical records also provide results from PFTs the Veteran underwent in 2011 and 2012.  In December 2011, two PFTs were performed.  The first yielded an FEV-1 of 84 percent predicted, and FEV-1/FVC of 71 percent.  The second PFT resulted in an FEV-1 of 95 percent predicted and an FEV-1/FVC of 77 percent.  In 2012, the Veteran underwent two PFTs in May and July, respectively.  The May PFT indicated an FEV-1 of 99 percent predicted and an FEV-1/FVC of 75 percent.  The July PFT yielded an FEV-1 of 88 percent predicted and an FEV-1/FVC of 78 percent. 


In October 2016, the Veteran underwent yet another VA examination for his asthma.  This time, PFTs were conducted and resulted in an FEV-1 of 91 percent predicted, and an FEV-1/FVC of 102 percent.  The examiner also noted the Veteran was using Albuterol five times a day to treat his asthma. 

Treatment records from the Central Texas and San Antonio VAMCs reveal a consistent daily use of inhalers to treat the Veteran's asthma.  The records indicate the Veteran has used different types of inhalers such as Albuterol, Budesonide, and Mometasone since at least January 2009 on a daily basis.  In fact, at times the Veteran used two or more inhalers at the same time.  Furthermore, the records show the inhalers were prescribed to be used at least once per day, sometimes every four to six hours. 

Based on the foregoing, the Board finds that a rating of 30 percent, but not higher, for asthma is warranted.  While the results from the various PFTs would warrant a 10 percent rating, the Board finds the Veteran's well-documented, consistent daily use of inhalational bronchodilator therapy and inhalational anti-inflammatory medications warrants a disability rating of 30 percent throughout the period of the claim.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  

A disability rating in excess of 30 percent is not warranted.  The evidence does not show the Veteran's FEV-1 predicted or FEV-1/FVC at 55 percent or below as required by the higher ratings.  Additionally, the record indicates the Veteran has not had at least monthly visits to a physician for required care of exacerbations.  The Veteran has not suffered more than one attack per week with episodes of respiratory failure.  He also has not require use of systemic corticosteroids or immuno-suppressive medications. 

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.  The Board has found the Veteran to be credible.  Nevertheless, his statements do not show symptoms warranting a disability rating in excess of 30 percent.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher or separate rating under any applicable diagnostic code.

The Board has considered whether the claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the Veteran's disabilities, asthma, is wholly and expressly contemplated by the schedular criteria.  Therefore, the Board has no reason to believe that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, referral of this claim for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not in order.


ORDER

The Board having determined that the Veteran's asthma warrants a 30 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims for increased ratings for his left knee and right shoulder injuries are decided.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable, the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so. 

Regarding the Veteran's right shoulder injury, the Veteran underwent a shoulder and arm conditions VA examination in January 2017, pursuant to a December 2016 examination request in connection with a claim for service connection for a left shoulder disability.  While that claim is not on appeal before the Board, the January 2017 examination also tested the right shoulder.  During the examination, the examiner measured the right shoulder's initial ROM as well as the ROM after repetitive use.  Additionally, the examiner noted no evidence of pain in the right shoulder during passive motion or no weight-bearing.  However, there was evidence of pain on weight-bearing but the examiner did not provide ROM measurements or otherwise comment on additional functional loss due to the pain on weight-bearing.  The Court in Correia instructed that a VA examination "should record the results of range of motion testing" for pain in weight-bearing.  Id. at 170.  In this case, however, the examiner only noted there was evidence of pain in weight-bearing but failed to record the results of ROM testing for that particular variable.  Thus, the Board finds the examination inadequate as it does not adequately address the pain noted on weight-bearing.  Therefore, a new examination is required to properly assess the severity of the Veteran's right shoulder injury. 

Additionally, the Board notes, from a review of the record, it is unclear which of the Veteran's sides is dominant.  Both the March 2009 and June 2014 VA examinations list the Veteran's right side as dominant.  On the other hand, the October 2016 and February 2017 examinations list him as left-handed.  During a new examination, the Veteran's dominant side should be clarified.  

The Board also notes the Veteran, in a February 2011 statement, indicated he often lost all strength in his right shoulder when lifting things over his head at work.  During the October 2016 VA examination, the examiner noted there was muscle strength loss in the right shoulder.  The examination report indicates the right muscle had strength of 4 out of 5.  As such, the Board also finds a complete muscle examination is required to determine whether there is a right shoulder muscle disability, related to the right shoulder injury, which causes additional functional loss.  

The Veteran last underwent a VA examination for his left knee injury in June 2014.  The examiner tested the Veteran's initial range of motion and range of motion on repetitive use for both knees.  The Veteran was also tested for pain in these two tests.  Under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  However, no ROM testing was done on passive motion, weight-bearing, and nonweight-bearing for either knee.  As such, a remand is required in order to afford the Veteran an adequate examination.

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2. Afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected right shoulder disability with degenerative changes.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include measurements of active, passive, weight-bearing, and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so.  The examiner should also identify the Veteran's dominant side or ambidexterity. 

The examiner should also perform an examination to address the etiology of the Veteran's claimed muscle weakness.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should state an opinion with respect to all diagnosed muscle conditions.  Specifically, the examiner should state whether any diagnosed muscle disability is consequentially related to the service-connected right shoulder injury. 

3. The Veteran should be afforded a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected left knee disability with degenerative changes.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so.

4. The RO or the AMO should undertake any other development it determines to be warranted.

5. Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


